                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE

   GABRIEL R. HULL, et al.,                         )
                                                    )
                  Plaintiffs,                       )
                                                    )
   v.                                               )       No.:   3:16-CV-232-TAV-HBG
                                                    )
   DELOY MILLER, et al.,                            )
                                                    )
                  Defendants.                       )


                          MEMORANDUM OPINION AND ORDER

          Plaintiffs have responded [Doc. 220] to the Court’s order to show cause [Doc. 215]

   why the Court should not close this case due to the filing of a stipulation of voluntary

   dismissal under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) [Doc. 137]. Defendants

   have replied to plaintiffs’ response [Docs. 227, 228, 229, 230, 231], and this matter is ripe

   for resolution. Because the Rule 41 stipulation appears to have deprived this Court of

   jurisdiction to hear this case, and because even if it has not, no plaintiff remains in this

   action in federal court, the Court will close this case.

   I.     Analysis

          Plaintiffs acknowledge that Rule 41 dismisses actions, not a single party or claim

   [Doc. 220 p. 4].1 Yet, they argue that the Court should not close this case because plaintiffs


          1.
             The Court has already discussed this case’s background in numerous orders, including
   most recently its December 2019 remand order [Doc. 183 p. 2–4]. Incorporating the background
   section therein by reference, the Court notes in particular that it ordered Gaynor v. Miller, 3:15-
   cv-545, Goldberg v. Miller, 3:15-cv-546, and Hull v. Miller consolidated under Rule 42(a) on
   November 7, 2016 [Doc. 86], plaintiffs filed the master consolidated complaint on January 5, 2017
   [3:15-cv-545, Doc. 92], and the parties filed the stipulation of dismissal at issue on February 6,
   2018 [Doc. 137].



Case 3:16-cv-00232-TAV-DCP Document 232 Filed 03/31/20 Page 1 of 10 PageID #: 3889
   did not intend to dismiss this action or the operative complaint when the parties filed a Rule

   41(a)(1)(A)(ii) stipulation in three then-consolidated suits—this case, Gaynor v. Miller,

   3:15-cv-545, and Goldberg v. Miller, 3:15-cv-546—purporting to dismiss “Lead Plaintiff

   Gabriel R. Hull’s Claims Against All Defendants” [Docs. 137; 220 p. 1]. Thus, plaintiffs

   assert that those plaintiffs appointed lead plaintiffs in the consolidated action and not

   dismissed by voluntary stipulation remain in federal court in Hull, namely Kenneth Gaynor

   (“Gaynor”), Marcia Goldberg (“Goldberg”), and Christopher R. Vorrath (“Vorrath”).

   Defendants, on the other hand, contend that the stipulation was a proper voluntary dismissal

   under Rule 41(a)(1) that deprived this Court of jurisdiction [Docs. 227, 228, 229, 230, 231].

   And, even if it did not do so, defendants maintain the case is inviable because no plaintiff

   remains in Hull after the Court’s remand order [Doc. 227 p. 1–2]. Defendants have the

   better argument.

          A.     The Court’s Jurisdiction Subsequent to a Rule 41(a)(1) Dismissal

          As the Court noted in its show cause order, the text of Rule 41 reads: “[T]he plaintiff

   may dismiss an action without a court order by filing . . . (ii) a stipulation of dismissal

   signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A) (emphasis added).

   The Sixth Circuit has interpreted Rule 41 to provide for the voluntary dismissal of an

   action, not a claim. Philip Carey Mfg. Co. v. Taylor, 286 F.2d 782, 785 (6th Cir. 1961).

   In contrast, Rule 21 provides that “[p]arties may be dropped or added by order of the court

   on motion.” Id. (quoting Fed. R. Civ. P. 21). As defendants General Merrill A. McPeak,

   Joseph T. Leary, Marceau N. Schlumberger, Bob G. Gower, and Don A. Turkleson

                                                 2



Case 3:16-cv-00232-TAV-DCP Document 232 Filed 03/31/20 Page 2 of 10 PageID #: 3890
   (“Individual Defendants”) note in their reply, the Court previously ruled on the application

   of Rule 41 in CNX Gas Co., LLC v. Miller Energy Res., Inc., No. 3:11-cv-362, 2014 WL

   11638566, at *2 (E.D. Tenn. Jan. 8, 2014). In that case, the Court denied plaintiff’s motion

   to dismiss a single defendant under Rule 41, ruling that “Rule 41(a)(2) applies to ‘an

   action,’ which the Sixth Circuit has interpreted as ‘the entire controversy,’ rather than

   ‘claims,’ which ‘refers to what has traditionally been termed ‘cause of action.’” Id.

   (quoting Letherer v. Alger Grp., L.L.C., 328 F.3d 262, 266 (6th Cir. 2003)). The Court

   also noted that while other circuits take a differing view of Rule 41, “district courts in this

   circuit have consistently applied Sixth Circuit precedent as limiting notices of dismissal to

   those that eliminate all claims against all defendants.” Id. (quoting EQT Gathering, LLC v.

   A Tract of Property Situated in Knott Cty., Ky., No. 12-58-ART, 2012 WL 3644968, at *2

   (E.D. Ky. Aug. 24, 2012) (gathering cases)).

          Rule 41 “empowers plaintiffs to ‘abort a complaint’ and bars the court from

   interfering, but only under circumstances that guarantee a lack of prejudice to the other

   side—that is, when unilaterally dismissing all claims against all defendants at the outset of

   the case under Rule 41(a)(1)(A)(i) or by getting all parties who have appeared to agree to

   dismissal under Rule 41(a)(1)(A)(ii).” EQT Gathering, 2012 WL 36449368, at *3 (citing

   Am. Cyanamid Co. v. McGhee, 317 F.2d 295, 297 (5th Cir. 1963)).                  Rule 21, by

   comparison, requires court involvement to drop less than the entire action, which “risks

   prejudice to other parties” in a way that dropping all claims against all defendants does not.




                                                 3



Case 3:16-cv-00232-TAV-DCP Document 232 Filed 03/31/20 Page 3 of 10 PageID #: 3891
   Id. (citing Lester v. Wow Car Co., No. 2:11-cv-850, 2012 WL 1758019, at *2 n.2 (S.D.

   Ohio May 16, 2012)).

          Considering this distinction between Rule 41(a)(1) dismissals and Rule 21

   dismissals, it makes sense that a Rule 41(a)(1)(A)(ii) dismissal terminates the Court’s

   jurisdiction over the action. Dillon-Barber v. Regents of Univ. of Mich., 51 F. App’x 946,

   951 (6th Cir. 2002) (holding with respect to Rule 41(a)(1)(A)(ii) dismissal “that the district

   court lacked jurisdiction to dismiss with prejudice those claims that had previously been

   dismissed without prejudice by stipulation of the parties”); Hinsdale v. Farmers Nat. Bank

   & Tr. Co., 823 F.2d 993, 995 n.1 (6th Cir. 1987) (contrasting dismissal under Rule 41(a)(2)

   where court may “condition dismissal upon performance of and retain jurisdiction to

   enforce terms of a settlement agreement” and Rule 41(a)(1)(ii) dismissals where it may

   not); see 8 Moore’s Federal Practice § 41.34 (“A voluntary dismissal by stipulation

   terminates the action immediately on filing.”).2


          2.
              See also State Nat’l Insur. Co. v. Cty. of Camden, 824 F.3d 399, 407 (3d Cir. 2016) (“A
   voluntary dismissal deprives the District Court of jurisdiction over the action.”); SmallBizPros,
   Inc. v. MacDonald, 618 F.3d 458, 463 (5th Cir. 2010) (“Because filing a voluntary stipulation of
   dismissal under Rule 41(a)(1)(A)(ii) is effective immediately, any action by the district court after
   the filing of such a stipulation can have no force or effect because the matter has already been
   dismissed by the parties themselves without any court action.”); Federated Towing & Recovery,
   LLC v. Praetorian Ins. Co., 283 F.R.D. 644, 654 (D.N.M. 2012) (“[O]nce a Rule 41(a)(1) dismissal
   has been filed, ‘the district court loses jurisdiction over the dismissed claims and may not address
   the merits of such claims or issue further orders pertaining to them.’”) (quoting Netwig v. Ga. Pac.
   Corp., 375 F.3d 1009, 1011 (10th Cir. 2004)).

           The Court notes that the Dillon-Barber court did not quibble with the voluntary dismissal
   of only some of Dillon-Barber’s claims by voluntary stipulation under Rule 41(a)(1)(A)(ii). 51 F.
   App’x at *4. However, the court does not appear to have been presented with the argument that
   Rule 41(a)(1)(A)(ii) does not permit voluntary dismissal of less than an entire action, unlike in this
   case.
                                                   4



Case 3:16-cv-00232-TAV-DCP Document 232 Filed 03/31/20 Page 4 of 10 PageID #: 3892
          And, as defendant Aegis Capital Corporation (“Aegis”) argues, a Rule

   41(a)(1)(A)(ii) stipulation of dismissal is “self-executing and does not require judicial

   approval.” Green v. Nevers, 111 F.3d 1295, 1301 (6th Cir. 1997); see also 8 Moore’s

   Federal Practice § 41.34 (“Approval or implementation of the stipulation by the court is

   unnecessary.”).

          Thus, it follows that when the parties filed a stipulation of voluntary dismissal “of

   Lead Plaintiff [Gabriel R.] Hull as a plaintiff in this action and of Lead Plaintiff Hull’s

   claims against all Defendants” under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), citing

   that rule expressly [Doc. 137], the Court’s jurisdiction over the action, Hull v. Miller, 3:16-

   cv-232, terminated immediately and automatically. As defendant Aegis contends [Doc.

   230 p. 1], plaintiffs’ argument that the court and the parties have “operated as though the

   Hull action remains pending” is unavailing [Doc. 220 p. 2] because “jurisdiction cannot be

   conferred upon the federal courts by consent.” Hinsdale, 823 F.2d at 995. Plaintiffs also

   argue that defendants have waived their objection to jurisdiction because the deadline for

   filing dispositive motions has passed [Doc. 222 p. 2 n.1], but “if the court determines at

   any time that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed.

   R. Civ. P. 12(h)(3).

          B.     Whether Consolidation Merged Gaynor, Goldberg, and Hull

          Plaintiffs indicate in their response to the show cause order that they did not intend

   to dismiss the entire action or “the operative complaint—the Master Consolidated

   Complaint” [Doc. 220 p. 1], and they state that “three Lead Plaintiffs and all Defendants

                                                 5



Case 3:16-cv-00232-TAV-DCP Document 232 Filed 03/31/20 Page 5 of 10 PageID #: 3893
   remained in the consolidated action and independently the Hull action after the filing of

   the Stipulation” [Id. at 1–2]. This argument appears to rest on the assumption that the

   consolidation of Hull with Gaynor, 3:15-cv-545, and Goldberg, 3:15-cv-546, and the filing

   of a consolidated complaint eliminated the suits’ independent identities. As the discussion

   below reveals, regardless of whether the consolidation merged Hull, Gaynor, and

   Goldberg, no plaintiff now remains in Hull.

          Generally, as defendant Aegis contends [Doc. 230 p. 2] and as the Court noted in

   its remand order [Doc. 183 p. 18–19], “consolidated cases remain separate actions.” Beil

   v. Lakewood Eng’g & Mfg. Co., 15 F.3d 546, 551 (6th Cir. 1994). While it “is permitted

   as a matter of convenience and economy in administration,” consolidation does not

   “change the rights of the parties, or make those who are parties in one suit parties in

   another.” Hall v. Hall, 138 S. Ct. 1118, 1127 (2018); see also Lewis v. ACB Bus. Servs.,

   Inc., 135 F.3d 389, 412 (citing Johnson v. Manhattan Ry. Co., 289 U.S. 479, 496–97

   (1933)) (same). The Sixth Circuit recognized an exception to this general rule in In re

   Refrigerant Compressors Antitrust Litigation, stating that when a plaintiff “files an

   amended complaint that unifies claims initially brought separately, the cases merge into a

   single action so far as [the appealability of final decisions] is concerned.” 731 F.3d 586,

   589 (6th Cir. 2013) (citing Klyce v. Ramirez, 852 F.2d 568, 1988 WL 74155, at *3 (6th Cir.

   1988) (unpublished)). If consolidated cases merged as to the appealability of a final

   decision, it follows that a court would treat them as merged for the purpose of considering




                                                 6



Case 3:16-cv-00232-TAV-DCP Document 232 Filed 03/31/20 Page 6 of 10 PageID #: 3894
   a Rule 41 dismissal. The Sixth Circuit clarified that only the filing of a master complaint

   that superseded the individual complaints would result in the merger of the separate

   actions; the filing of a complaint that was merely “an administrative summary of the claims

   brought by all the plaintiffs” would preserve each individual complaint’s “separate legal

   existence.” Id. at 590.

          While acknowledging the master complaint here was likely an “operative pleading”

   and not merely an administrative document, In re Refrigerant, 731 F.3d at 590, the Court

   finds it unnecessary to decide whether consolidation merged Gaynor, Goldberg, and Hull

   for three reasons. First, the Supreme Court’s ruling in Hall appears to have overruled the

   rule the Sixth Circuit articulated in In re Refrigerant,3 undermining the conclusion that

   these cases merged for the purpose of considering the parties’ Rule 41(a)(1)(A)(ii)

   stipulation of voluntary dismissal. The Supreme Court ruled in Hall that, regardless of

   district courts’ ability to “consolidate cases for ‘all purposes,’” “constituent cases retain

   their separate identities at least to the extent that a final decision in one is immediately

   appealable.” 138 S. Ct. at 1131. This holding directly contradicts the Sixth Circuit’s ruling

   in In re Refrigerant that consolidated cases, in which plaintiffs file an amended complaint,

   merge for the purpose of appealing a final decision. 731 F.3d at 589. Thus, it is not clear

   that the Court should treat Gaynor, Goldberg, and Hull as merged when analyzing the


          3.
             See Nettles v. Rumberger, Kirk & Caldwell, P.C., 276 So. 3d 663, 668 (Ala. 2018), reh’g
   denied (Nov. 16, 2018) (concluding that Hall resolved the circuit split articulated in In re
   Refrigerant between courts ruling consolidated cases retain their separate identities, always merge,
   or sometimes merge and sometimes remain distinct by finding that they always retain their separate
   identities as to the appealability of a final judgment).
                                                      7



Case 3:16-cv-00232-TAV-DCP Document 232 Filed 03/31/20 Page 7 of 10 PageID #: 3895
   effectiveness of the parties’ Rule 41(a)(1)(A)(ii) stipulation of voluntary dismissal, and if

   the cases did not merge, then the filing of the stipulation terminated the Court’s jurisdiction

   over Hull for the reasons discussed above.

          Second, even if the Court applied In re Refrigerant to find that plaintiffs’ filing of

   the master complaint merged Gaynor, Goldberg, and Hull, it would still be proper to close

   this case.   Because the stipulation of dismissal was filed subsequent to the master

   complaint, if the master complaint superseded the individual complaints, merging the three

   original plaintiffs’ suits into one action, then Rule 41(a)(1)(A)(ii) was an improper vehicle

   to dismiss a single plaintiff’s claims against defendants since Rule 41(a) only permits

   voluntary dismissal of an entire action. Accordingly, the stipulation, while effectively

   dismissing plaintiff Hull,4 would not have deprived this Court of jurisdiction over the

   consolidated action because only a proper Rule 41(a)(1) stipulation has that effect. Green,

   111 F.3d at 1301 (noting that “[w]hile a properly stipulated dismissal under Rule

   41(a)(1)(ii) is self-executing and does not require judicial approval,” a court “may decline

   to permit a voluntary dismissal”).




          4.
              Some courts confronted with an improper Rule 41(a)(1) stipulation, attempting to
   dismiss less than an entire action, have construed the stipulation as a motion to dismiss under
   Federal Rule of Civil Procedure 21 or a motion to amend under Rule 15(a). See, e.g., Stapleton v.
   Vicente, No. 5:18-cv-504, 2019 WL 2494564, at *1 (E.D. Ky. June 14, 2019) (construing as a Rule
   21 motion); Warfel v. Chase Bank USA, N.A., No. 2:11-cv-699, 2012 WL 441135, at *2 (S.D. Ohio
   Feb. 10, 2012) (construing as a Rule 15 motion); Coleman v. Ohio State Univ. Med. Ctr., No. 2:11-
   cv-49, 2011 WL 3273531, at *1 (S.D. Ohio Aug. 1, 2011) (construing as a Rule 21 motion). This
   Court will construe the parties’ notice as a motion to dismiss plaintiff Hull under Rule 21 and will
   grant it. Fed. R. Civ. P. 21 (“On motion or on its own, the court may at any time, on just terms,
   add or drop a party.”).
                                                     8



Case 3:16-cv-00232-TAV-DCP Document 232 Filed 03/31/20 Page 8 of 10 PageID #: 3896
             Yet, the Court’s remand order vacated the order of consolidation and remanded

   Gaynor and Goldberg [Doc. 183 p. 20]; this means, contrary to plaintiffs’ argument, that

   the amended complaint, which rested on the consolidation of the three suits, was rendered

   inoperative and the appointment of “lead plaintiffs” irrelevant. As a result, plaintiffs

   Gaynor and Goldberg, who must pursue their complaints in the state court where they

   originally filed them, and plaintiff Vorrath, who only joined the consolidated action [Doc.

   88] and who moved for remand along with plaintiffs Gaynor and Goldberg [Doc. 155], are

   no longer plaintiffs in federal court. And, because plaintiff Hull was dismissed and no

   other plaintiff was ever substituted for him, no plaintiff remains in Hull over whose claims

   the Court could exercise jurisdiction if it had jurisdiction.

             Third, the Court does not find that closing the case will prejudice plaintiffs. While

   arguing that the Court should not close Hull, plaintiffs state that if the Court decides to do

   so, they “are prepared to litigate this action in state court” [Doc. 220 p. 4]. Moreover, the

   plaintiffs now vying to stay in federal court—Gaynor, Goldberg, and Vorrath—all joined

   the renewed motion to remand [Doc. 155 p. 1], which the Court granted to the extent that

   the Miller actions beside Hull were remanded to Morgan County Circuit Court [Doc. 183

   p. 20].

   II.       Conclusion

             Accordingly, the Court will DISMISS this case without prejudice because it lacks

   jurisdiction over this action due to the operation of Rule 41(a)(1), or in the alternative,




                                                   9



Case 3:16-cv-00232-TAV-DCP Document 232 Filed 03/31/20 Page 9 of 10 PageID #: 3897
 because no plaintiff remains in this action.5 All pending motions are DENIED as moot,

 and the Clerk of Court is DIRECTED to CLOSE this file.

        IT IS SO ORDERED.


                                       s/ Thomas A. Varlan
                                       UNITED STATES DISTRICT JUDGE




        5.
            Dismissals pursuant to Rule 41(a) are without prejudice, unless otherwise specified in
 the stipulation of dismissal. Fed. R. Civ. P. 41(a)(1)(B). In this case, the stipulation stated that
 dismissal was without prejudice [Doc. 137 p. 1–2].
                                                 10



Case 3:16-cv-00232-TAV-DCP Document 232 Filed 03/31/20 Page 10 of 10 PageID #:
                                    3898
